Citation Nr: 0302221	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-04 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from October 
1944 to January 1946, which included no confinement as a 
prisoner of war.  The veteran died in April 2000, and the 
surviving spouse is the appellant.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision and an October 2001 
hearing officer decision from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran died in April 2000; the April 2000 death 
certificate states that the immediate cause of death was 
respiratory failure, the antecedent cause of death was 
pulmonary tuberculosis, the underlying cause of death was 
metastatic liver disease, and other significant condition 
contributing to death was peptic ulcer disease.  

2.  At the time of the veteran's death in April 2000, service 
connection was in effect only for residuals of a gunshot 
wound to the right ankle with post-traumatic arthritis and 
residuals of a gunshot wound to the right lower leg and foot 
with injury to Muscle Group XI.  

3.  The medical evidence includes no nexus opinion relating 
any of the principal or contributory causes of death to 
active service or to a service-connected disability and shows 
no diagnosis or treatment for pulmonary tuberculosis until 7 
years after service, for peptic ulcer disease until 37 years 
after service, for a respiratory disability other than 
pulmonary tuberculosis until 42 years after service, and for 
metastatic liver disease until 54 years after service.  


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
established.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310, 
3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because, in 
compliance with The Veterans Claims Assistance Act of 2000, 
the VA has fulfilled its duty to assist and inform the 
appellant in the development of the claim.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A (West Supp. 2002).  The VA 
shall notify the claimant and the claimant's representative, 
if any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West. Supp. 2002).  

The RO obtained the available service department records, 
service medical records, and medical records from the 
identified health care providers.  The appellant filed 
several lay statements with the RO and provided sworn 
testimony at regional office hearings in April 2001, April 
2002, and September 2002.  The RO's June 2000, August 2000, 
October 2000, December 2000, May 2001, August 2001, October 
2001, April 2002, May 2002, August 2002, and November 2002 
letters to the appellant, the October 2000 rating decision, 
the October 2001 hearing office decision, and the April 2002 
and September 2002 statements of the case informed the 
appellant of the applicable laws and regulations, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  The RO's May 
2001 letter and April 2002 statement of the case specifically 
informed the appellant of applicable provisions of The 
Veterans Claims Assistance Act of 2000.  In these documents, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The appellant was informed that it 
was her responsibility to identify health care providers with 
specificity and that it still remained her ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support her claim.  

The VA has fulfilled its duty to assist and inform the 
appellant because she was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and VA 
has obtained such evidence or confirmed its unavailability.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for cause of the veteran's 
death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was a principal or 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered a principal 
cause of death if it was the immediate or underlying cause of 
death or was etiologically related to the immediate or 
underlying cause of death.  See 38 C.F.R. § 3.312(b).  A 
service-connected disability will be considered a 
contributory cause of death if it was not inherently related 
to the principal cause of death but contributed substantially 
or materially to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1).  

The Board will consider the appellant's claim under three 
possible theories: 1) presumptive service connection for 
chronic disease; 2) secondary service connection; and 3) 
direct service connection.  For principal and contributory 
causes of death not already in receipt of service-connection 
at the time of the veteran's death, the appellant has the 
burden of showing that the principal or contributory cause of 
death was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  


Presumptive service connection for chronic disease

The Board will first consider whether presumptive service 
connection for chronic disease is warranted.  To establish 
presumptive service connection for chronic disease, the 
appellant must show that a chronic disability was a principal 
or contributory cause of death and that the chronic 
disability manifested to a compensable degree within the 
prescribed time period after separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a)).  

The April 2000 death certificate states that the immediate 
cause of death was respiratory failure, the antecedent cause 
of death was pulmonary tuberculosis, the underlying cause of 
death was metastatic liver disease, and other significant 
condition contributing to death was peptic ulcer disease.  Of 
the principal and contributory causes of death listed on the 
death certificate, only active tuberculosis and peptic ulcer 
disease are on the list of chronic diseases for which 
presumptive service connection is available.  38 C.F.R. 
§ 3.309(a),(c)).  To warrant presumptive service connection 
as a chronic disease, active tuberculosis must have 
manifested to a compensable degree within three years after 
the veteran's January 1946 separation from service, and 
peptic ulcers must have manifested to a compensable degree 
within one year after January 1946.

The evidence suggests that pulmonary tuberculosis did not 
manifest until seven years after service.  X-rays showed 
clear lungs, and the veteran's respiratory system was normal 
at a May 1951 private examination.  It was not until June 
1953 that a private examiner finally noted minimal 
infiltrations of the first interspace of the left lung and a 
clear right lung.  The veteran's lungs were unremarkable or 
within normal limits during a private hospitalization from 
October 1969 to November 1969, in VA x-rays in May 1970 and 
September 1971, and at October 1972 and February 1974 private 
examinations.  In the next twenty years, the veteran received 
no documented medical care for pulmonary tuberculosis or any 
respiratory disorder.  In January 1997, the veteran 
complained of slight breathing difficulty, which a private 
examiner attributed to bronchial asthma.  A September 1998 
private physician opined that the veteran's bronchial asthma 
had existed for ten years and stated additional diagnoses of 
myocardial insufficiency and minimal pulmonary tuberculosis.  
When asked about the effects of the service-connected 
residuals of gunshot wounds on the veteran's daily 
activities, the November 1998 VA examiner noted shortness of 
breath on exertion.  In December 1999, the veteran continued 
to complain of shortness of breath, and private diagnoses 
included pulmonary tuberculosis III, chronic obstructive 
pulmonary disease, and chronic bronchitis.  In February 2000, 
two private physicians stated diagnoses of pulmonary 
tuberculosis III, chronic obstructive pulmonary disease, 
bronchitis, and pneumonia.  At the veteran's death two months 
later, the April 2000 death certificate stated that the 
immediate cause of death was respiratory failure and that the 
antecedent cause of death was pulmonary tuberculosis.  Even 
assuming that evidence could be obtained which would confirm 
the diagnosis of pulmonary tuberculosis in 1953, as required 
under 38 C.F.R. § 3.374, this is well beyond the three year 
presumptive period.  

Peptic ulcer disease did not manifest until thirty-seven 
years after service.  At the May 1951 private examination, 
the veteran's digestive system was normal, and in an April 
1953 private report of medical history, the veteran denied a 
history of peptic ulcer.  The veteran's gastrointestinal 
tract was unremarkable or normal during the private 
hospitalization from October 1969 to November 1969 and at 
examinations in February 1970 and September 1971.  In the 
next twenty-seven years, the veteran received no documented 
medical care for peptic ulcer disease or any gastrointestinal 
disorder.  In September 1998, however, the veteran's private 
physician stated a diagnosis of peptic ulcer of fifteen years 
duration.  In February 2000, another private physician stated 
a diagnosis of peptic ulcer disease.  At the veteran's death 
two months later, the April 2000 death certificate stated 
that peptic ulcer disease was a significant condition 
contributing to death.  The evidence does not show that 
peptic ulcer disease was manifested prior to 1983. 

Because pulmonary tuberculosis manifested more than three 
years after and peptic ulcers manifested more than one year 
after the veteran's January 1946 separation from service, 
entitlement to presumptive service connection for chronic 
disease must be denied.  Although respiratory failure in 
April 2000 has not been determined to be a symptom of the 
myocardial insufficiency noted in September 1998, such 
cardiovascular disability first manifested more than one year 
after the veteran's January 1946 separation from service, and 
entitlement to presumptive service connection would not have 
been available.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307(a)(3), 3.309(a).  

Service connection on a secondary basis

The Board will now consider the merits of entitlement to 
secondary service connection.  The appellant felt that 
service-connected disabilities weakened the veteran's health 
in the fifty years since service and rendered him too weak to 
fight off the principal and contributory causes of death.  To 
prevail in establishing service connection on a secondary 
basis, the appellant must show that a principal or 
contributory cause of death was a current disability at the 
time of the veteran's death and that a medical professional 
stated that a principal or contributory cause of death was 
proximately due to a service-connected disability.  See 
38 C.F.R. § 3.310(a).  

The appellant has clearly shown that the principal and 
contributory causes of death were current disabilities at the 
time of the veteran's death.  A valid claim requires proof of 
a present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The April 2000 death certificate stated that the 
immediate cause of death was respiratory failure, the 
antecedent cause of death was pulmonary tuberculosis, the 
underlying cause of death was metastatic liver disease, and 
other significant condition contributing to death was peptic 
ulcer disease.  The February 2000 rating decision also 
confirmed that service connection was in effect only for 
residuals of a gunshot wound to the right ankle with post-
traumatic arthritis and residuals of a gunshot wound to the 
right lower leg and foot with injury to Muscle Group XI at 
the time of the veteran's death.  

Secondary service connection is not justified because there 
is no competent nexus opinion that service-connected 
residuals of a gunshot wound to the right ankle with post-
traumatic arthritis or residuals of a gunshot wound to the 
right lower leg and foot with injury to Muscle Group XI 
caused respiratory failure, pulmonary tuberculosis, 
metastatic liver disease, or peptic ulcer disease.  In a 
handwritten addendum, the November 1998 VA examiner indicated 
that a respiratory disability had aggravated service-
connected residuals of the gunshot wounds, and not the 
reverse.  The November 1998 VA examiner stated that the 
veteran's lung disability had caused further limitation of 
the veteran's already impaired standing and walking 
functions.  In other words, the veteran's service connected 
gunshot wounds materially affected only musculoskeletal 
functions and did not materially affect vital organs or other 
vital body functions or result in such debilitation as to 
render him incapable of resisting death.  See 38 C.F.R. 
§ 3.312(c)(2)-(4).  Secondary service connection is not 
justified in these circumstances.  

Service connection on a direct basis

Finally, the Board will consider the possibility of 
entitlement to service connection on a direct basis.  To 
establish entitlement to direct service connection, the 
appellant must show that a principal or contributory cause of 
death was a current disability at the time of the veteran's 
death, that the principal or contributory cause of death was 
diagnosed or treated in service, and that a medical 
professional linked the principal or contributory cause of 
death to active service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The appellant has already shown that the principal and 
contributory causes of death were current disabilities at the 
time of the veteran's death.  See Brammer, 3 Vet. App. at 
225.  Direct service connection cannot be established because 
the evidence includes no nexus opinion relating respiratory 
failure, pulmonary tuberculosis, metastatic liver disease, or 
peptic ulcer disease in April 2000 to an event in active 
service from October 1944 to January 1946.  See Hickson, 
12 Vet. App. at 253.  

The appellant has also failed to show continuity of 
symptomatology since service, which is required where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.   Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Service medical records included no diagnosis or treatment 
for pulmonary tuberculosis or any respiratory disability, 
metastatic liver disease or any liver disability, or peptic 
ulcer disease, and many years went by after service before 
these disabilities first appeared in the record.  Seven years 
went by before pulmonary tuberculosis first manifested in 
1953, and a total of thirty-seven years went by before peptic 
ulcer disease manifested in 1983.  Forty-two years elapsed 
after service before a respiratory disability other than 
pulmonary tuberculosis manifested in 1988, according to the 
September 1998 private medical opinion that bronchial asthma 
had ten years duration.  A total of fifty-four years passed 
after service before metastatic liver disease first appeared 
in the record as a cause of death on the April 2000 death 
certificate.  For all these reasons, service connection on a 
direct basis is not in order.  

Service department and service medical records show that the 
veteran was not a prisoner of war in service.  Therefore, the 
veteran would never have been eligible for service connection 
for disease specific to former prisoners of war.  See 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.2(f); 38 C.F.R. §§ 
3.307(a)(5), 3.309(c).  

In summary, service connection cannot be established under 
any of the available theories.  The medical evidence shows no 
diagnosis or treatment of any of the principal or 
contributory causes of death within the prescribed time 
period after service and includes no nexus opinion relating 
any of the principal or contributory causes of death to 
active service or to a service-connected disability.  

Entitlement to service connection for cause of the veteran's 
death must be denied because the evidence is against the 
claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1  Vet. App. 49, 54-
55 (1990).  




ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

